IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 635 MAL 2015
                                            :
                  Respondent                :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
           v.                               :
                                            :
                                            :
JUSTIN AHMAD CLARK,                         :
                                            :
                  Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justices Eakin and Wecht did not participate in the decision of this matter.